

114 HR 5921 IH: State Age Rating Flexibility Act of 2016
U.S. House of Representatives
2016-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5921IN THE HOUSE OF REPRESENTATIVESJuly 21, 2016Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to change the permissible age variation in
			 health insurance premium rates.
	
 1.Short titleThis Act may be cited as the State Age Rating Flexibility Act of 2016. 2.Change in permissible age variation in health insurance premium ratesSection 2701(a)(1)(A)(iii) of the Public Health Service Act (42 U.S.C. 300gg(a)(1)(A)(iii)), as inserted by section 1201(4) of Public Law 111–148, is amended by inserting after 3 to 1 for adults (consistent with section 2707(c)) the following: or, for plan years beginning on or after January 1, 2018, 5 to 1 for adults (consistent with section 2707(c)) or such other ratio for adults (consistent with section 2707(c)) as the State involved may provide.
		